Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for this examiner’s amendment was given in an interview with Melissa Patterson on 2/18/2022.

The application has been amended as follows: 
1.	(Currently Amended)  A computer-implemented method for verifying proofs generated from shared data without revealing the shared data, the method comprising:
receiving, from a first node computing device of a distributed blockchain network, a first proof generated from a first private key associated with the first node computing device and data shared between the first node computing device and a second node computing device, wherein the first node computing device and the second node computing device are connected in a peer to peer format of the distributed blockchain network with no central authority;

verifying, without revealing the shared data, the first proof and the second proof were both generated from the shared data with a first public key mathematically related to the first private key, and a second public key mathematically related to the second private key; and
preforming an action based on the verifying of the first proof and the second proof both being generated from the shared data, wherein the action comprises revealing publicly the verifying of the first proof and the second proof were both generated from the shared data, and wherein the revealing publicly causes the verifying of the first proof and the second proof to no longer be a secret.

2.	(Previously Presented)  The method of claim 1, wherein the first proof and the second proof are publicly revealed by the first node computing device and the second node computing device respectively.

3.	(Canceled)  

4.	(Previously Presented)  The method of claim 1, wherein the first proof is only attributable to the first node computing device, and wherein the second proof is only attributable to the second node computing device.

5.	(Original)  The method of claim 1, wherein the first proof or the second proof cannot be verified with only the respective public key.

6.	(Original)  The method of claim 1, wherein the first proof and the second proof each comprise a signature of the shared data generated with the respective private key.

7.	(Original)  The method of claim 6, wherein the signatures are based on a Boneh–Lynn–Shacham (BLS) signature scheme.

8.	(Original)  The method of claim 6, wherein the verification of the first proof and the second proof comprises a pairing equality check based on the two signatures, the first public key, and the second public key.

9.	(Original)  The method of claim 1, wherein verifying the first proof and the second proof comprises a pairing equality check.

10.	(Original)  The method of claim 1, wherein the first proof and the second proof are generated and verified in a non-interactive protocol.

Currently Amended)  The method of claim 1, wherein the shared data comprises an execution trace proving an execution of at least one transaction of a block within [[a]]the distributed blockchain network.

12.	(Previously Presented)  The method of claim 11, wherein the first node computing device comprises a verification node computing device employed to guarantee correctness of a computation of an execution node computing device, and wherein the computation comprises the execution trace.

13.	(Currently Amended)  The method of claim 12, wherein the second node comprises the execution node computing device employed to execute the at least one transaction of the block, and wherein the verification node computing device publishes the first proof as proof that the computation has been verified.

14.	(Currently Amended)  The method of claim [[12]]16, a block within the distributed blockchain network.

15.	(Canceled)  

16.	(Currently Amended)  A system for verifying proofs generated from shared data without revealing the shared data[[;]], the system comprising: 

a computer-readable storage device coupled to the one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
receiving, from a first node computing device of a distributed blockchain network, a first proof generated from a first private key associated with the first node computing device and data shared between the first node computing device and a second node computing device, wherein the first node computing device and the second node computing device are connected in a peer to peer format of the distributed blockchain network with no central authority;
receiving, from the second node computing device, a second proof generated from the shared data and a second private key associated with the second node computing device;
verifying, without revealing the shared data, the first proof and the second proof were both generated from the shared data with a first public key mathematically related to the first private key, and a second public key mathematically related to the second private key; and
preforming an action based on the verification of the first proof and the second proof both being generated from the shared data, wherein the action comprises providing a state response to a client, and wherein the state response comprises a computed state of the distributed blockchain network.

17.	(Original)  The system of claim 16, wherein the action comprises revealing publicly the verification of the first proof and the second proof were both generated from the shared data.

18.	(Currently Amended)  The system of claim 16, wherein the shared data comprises an execution trace proving an execution of at least one transaction of a block within [[a]]the distributed blockchain network, wherein the first node computing device comprises a verification node computing device employed to guarantee correctness of a computation of an execution node computing device, wherein the computation comprises the execution trace, and wherein the second node computing device comprises the execution node computing device employed to execute the at least one transaction of the block.

19.	(Currently Amended)  The system of claim 16, wherein the computation is broken up into chunks to allow a lighter computation verification in a parallel and independent manner, and wherein the action comprises arbitrating that each of the chunks are consistently generated from the same intermediate results by [[the]]an execution node computing device and [[the]]a verification node computing device.

Currently Amended)  One or more non-transitory computer-readable storage media coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
receiving, from each of a plurality of node computing devices of a distributed blockchain network, a respective proof generated from data shared between the node computing devices and a respective private key associated with each node computing device, wherein the node computing devices are connected in a peer to peer format of the distributed blockchain network with no central authority;
verifying, without revealing [[the]] shared data, each of the proofs were generated from the shared data with a plurality of public keys each mathematically related to a respective one of the private keys; 
computing an execution trace proving an execution of at least one transaction of a block within the distributed blockchain network; and
preforming an action based on the verification of the proofs being generated from the shared data, wherein computing the execution trace is broken up into chunks to allow a computation verification in a parallel and independent manner, and wherein the action comprises arbitrating that each of the chunks are generated from same intermediate results by an execution node computing device and a verification node computing device.

Previously Presented)  The media of claim 20, wherein each of the proofs are publicly revealed by their respective node computing devices.

22.	(Original)  The media of claim 20, wherein the action comprises revealing publicly the verification of the first proof and the second proof were both generated from the shared data.

23.	(Previously Presented)  The media of claim 20, wherein each of the proofs is only attributable to the respective generating node computing device.

24.	(Original)  The media of claim 20, wherein each of the proofs cannot be verified with only the respective public key.

25.	(Currently Amended)  The media of claim 20, wherein proofs each comprise a signature of the shared data generated with the respective private key, and wherein the verification of the proofs comprises a pairing equality check based on the signature and the public keys.

26.	(Original)  The media of claim 20, wherein the proofs are generated and verified in a non-interactive protocol.

27.	(Canceled)  

Original)  The media of claim 20, wherein a number of verifications of the proofs is linear in the number of the nodes and not quadratic.

29.	(Original)  The media of claim 20, wherein verifying the proofs requires one less verification than the number of nodes.

30.	(Original)  The media of claim 20, wherein verifying the proofs comprises a pairing equality check.


Reasons for Allowance
4.	Claims 1, 2, 4-14, 16-26 and 28-30 including all of the limitations of the base claim and any intervening claims are allowed.

Closest Prior Art:
U.S. Patent No. 11,157,899 discloses on Col. 1  Lines 40-65 “One aspect of the disclosure provides a computing device of a decentralized network comprising a network interface configured to couple the computing device to the decentralized network. The computing device further comprises a hardware processor. The computing device further comprises a non-transitory computer readable storage medium storing program instructions for execution by the hardware processor in order to cause the computing device to: register a public key in association with a first block in a burn chain; generate a hash of a first proof stored in a header of a first block in a stack chain to form a first message, where the first block in the stack chain is anchored to the first 

 	The following is an Examiner’s Statement of Reasons for Allowance: 
 	Claims 1, 2, 4-14, 16-26 and 28-30 are allowable over prior art references taken individually or in combination fails to particularly disclose, fairly suggests or render obvious are argued by the applicant which examiner considers persuasive as set forth above
 	Although the prior art discloses receiving, from a first node computing device of a distributed blockchain network, a first proof generated from a first private key associated with the first node computing device and data shared between the first node computing device and a second node computing device, wherein the first node computing device and the second node computing device are connected in a peer to peer format of the distributed blockchain network with no central authority, no one or two references anticipates or obviously suggest receiving, from the second node computing device, a second proof generated from the shared data and a second private key associated with the second node computing device. Thereafter verifying, without revealing the shared data, the first proof and the second proof were both generated from the shared data with a first public key mathematically related to the first private key, and a second public key mathematically related to the second private key and preforming an action based on the verifying of the first proof and the second proof both being generated from the shared data, wherein the action comprises revealing publicly the verifying of the first proof and the second proof were both generated from the shared data, and wherein the revealing publicly causes the verifying of the first proof and the second proof to no longer be a secret.

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192. The examiner can normally be reached Monday-Friday 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY S GRACIA/Primary Examiner, Art Unit 2491